11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Francis Gonzales, individually and as           * From the 106th District Court
surviving widow of Carlos Gonzales,               of Dawsib County,
                                                  Trial Court No. 15-05-19588.

Vs. No. 11-17-00130-CV                          * June 28, 2019

Brad Williams d/b/a Brad Williams Farms, * Memorandum Opinion by Bailey, C.J.
                                           (Panel consists of: Bailey, C.J.,
                                           Stretcher, J., and Wright, S.C.J.,
                                           sitting by assignment)
                                           (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Francis Gonzales, individually and as surviving widow of
Carlos Gonzales.